Name: Commission Delegated Regulation (EU) 2019/934 of 12 March 2019 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards wine-growing areas where the alcoholic strength may be increased, authorised oenological practices and restrictions applicable to the production and conservation of grapevine products, the minimum percentage of alcohol for by-products and their disposal, and publication of OIV files
 Type: Delegated Regulation
 Subject Matter: food technology;  cultivation of agricultural land;  agricultural structures and production;  beverages and sugar;  technology and technical regulations;  agricultural activity;  agricultural policy
 Date Published: nan

 7.6.2019 EN Official Journal of the European Union L 149/1 COMMISSION DELEGATED REGULATION (EU) 2019/934 of 12 March 2019 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards wine-growing areas where the alcoholic strength may be increased, authorised oenological practices and restrictions applicable to the production and conservation of grapevine products, the minimum percentage of alcohol for by-products and their disposal, and publication of OIV files THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 75(2) and Article 80(4) thereof, Whereas: (1) Regulation (EU) No 1308/2013 repealed and replaced Council Regulation (EC) No 1234/2007 (2). Section 1 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 lays down rules on the categories of grapevine products, oenological practices and the applicable restrictions and empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the wine market in the new legal framework, certain rules have to be adopted by means of such acts. Those acts should replace the provisions of Commission Regulation (EC) No 606/2009 (3) which should therefore be repealed. (2) Part II of Annex VII to Regulation (EU) No 1308/2013 listing the categories of grapevine products provides that wine is to have a total alcoholic strength of not more than 15 % volume. However, by way of derogation, that limit may be increased to 20 % volume for wines produced without enrichment in certain wine-growing areas. These areas should be defined. (3) Articles 80 and 83 of Regulation (EU) No 1308/2013 and Annex VIII thereto lay down general rules on oenological practices and processes and refer to detailed rules to be adopted by the Commission. The permitted oenological practices including the methods for sweetening wines should be defined in a clear and precise manner, and limits on the use of certain substances that may be used for wine-making and the conditions for using some of those substances for wine-making should be laid down. (4) Annex I A to Regulation (EC) No 606/2009 lists authorised oenological practices and processes. The list of authorised oenological practices should be clarified and its coherence should be improved. The list should also be supplemented to take account of technical progress. To improve clarity, the list should be divided into two tables separating oenological processes from oenological compounds. (5) Table 1 of Part A of Annex I to this Regulation should list the authorised oenological processes as well as the conditions and limits of their use. The authorised processes should be based on the relevant methods recommended by the International Organisation of Vine and Wine (OIV), as contained in the OIV files referred to in the table, and relevant Union legislation referred to in the table. (6) To ensure that producers of grapevine products using authorised oenological compounds are better informed and acquire a better understanding of relevant rules, Table 2 of Part A of Annex I to this Regulation should list the authorised oenological compounds as well as the conditions and limits of their use. The authorised oenological compounds should be based on the relevant compounds recommended by the OIV, as contained in the OIV files referred to in the table, and relevant Union legislation referred to in the table. The table should moreover clearly identify the international denomination, the E-number if available and/or the Chemical Abstracts Service (CAS) number of the compound. It should further include a classification of the compounds into two categories, according to their use as an additive or as a processing aid, which is necessary in particular for labelling purposes. (7) To simplify applicable rules and to ensure coherence between the rules laid down in this Regulation and international standards, the former practice of duplicating certain information contained in the files of the OIV Code of Oenological Practices by reproducing the contents in Appendices to Annex I should be discontinued. The conditions and limits of use should follow in principle OIV recommendations, unless additional conditions, limits and derogations to the OIV files are appropriate. (8) The Commission should publish in the Official Journal of the European Union the files of the OIV Code of Oenological Practices referred to in Annex I to this Regulation and ensure that the OIV files concerned are available in all official languages of the Union. (9) Annex I B to Regulation (EC) No 606/2009 lays down the maximum levels of sulphur dioxide in wines produced in the Union. The limits are aligned with the OIV limits, which are recognised internationally, and the derogations required for certain sweet wines produced in small quantities owing to their higher sugar content and to ensure their good conservation should be maintained. In the light of current scientific studies into the reduction and replacement of sulphites in wine and the sulphite intake from wine in the human diet, the maximum limits could be re-examined at a later date with a view to further reducing them. (10) The procedures by which Member States may authorise certain oenological practices and processes not provided for by Union rules for a defined period and for experimental purposes should be laid down. (11) The production of sparkling wines, quality sparkling wines and quality aromatic sparkling wines requires a number of specific practices in addition to the oenological practices permitted for other grapevine products. For reasons of clarity, those practices should be listed in a separate Annex to this Regulation. (12) The production of liqueur wines requires a number of specific practices in addition to the oenological practices permitted for other grapevine products and the production of liqueur wines with a protected designation of origin has certain particularities. For reasons of clarity, those practices and restrictions should be listed in a separate Annex to this Regulation. (13) Coupage is a widespread oenological practice which can have a considerable impact on the quality of grapevine products. Therefore, in order to prevent abuse and to ensure high quality grapevine products whilst also promoting a more competitive sector, the practice should be defined and strictly regulated. As far as rosÃ © wine production is concerned, for the same reasons, this practice should be regulated in particular for certain wines which are not subject to specifications. (14) Union rules on foodstuffs and the International Oenological Codex of the OIV already lay down specifications concerning purity and identification in relation to a large number of substances used in oenological practices. For the purposes of harmonisation and clarity, those specifications should be adhered to in the first instance and additional rules specific to the situation in the Union should also be provided for. (15) Wine products that do not comply with the provisions of Section 1 of Chapter I of Title II of Part II of Regulation (EU) No 1308/2013 or the provisions laid down in this Regulation may not be placed on the market and must be destroyed. However, some of these products may be permitted to be used for industrial purposes only and therefore the conditions for their use should be laid down so as to ensure adequate monitoring of their final use. In addition, to avoid financial losses for operators with stocks of certain products produced before the date of entry into force of this Regulation, provision should be made enabling products made in accordance with the rules in force before that date to be released for consumption. (16) Notwithstanding the general rule laid down in Section D of Part II of Annex VIII to Regulation (EU) No 1308/2013, the pouring of wine or grape must onto lees or grape marc or pressed aszÃ º or vÃ ½ber pulp is an essential characteristic of the production of certain Hungarian and Slovak wines. The particular rules for such practice must be laid down in accordance with the national provisions in force in the Member States concerned on 1 May 2004. (17) In order to ensure the quality of the grapevine products, provision should be made for the implementation of the prohibition of over-pressing of grapes. Verifying the correct application of that prohibition requires there to be adequate monitoring of the by-products resulting from winemaking and their final use. To this end, rules on the minimum percentage of alcohol contained in the by-products after the pressing of grapes should be specified, as well as on the conditions for the mandatory disposal of by-products held by any natural or legal person or groups of persons, under the supervision of the competent authorities of the Member States. Since those conditions are directly linked to the winemaking process, they should be listed together with the oenological practices and applicable restrictions for the production of wine set out in this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down rules supplementing Regulation (EU) No 1308/2013 concerning wine-growing areas where the alcoholic strength may be increased, authorised oenological practices and restrictions applicable to the production and conservation of grapevine products, the minimum percentage of alcohol for by-products and their disposal, and publication of OIV files. Article 2 Wine-growing areas where wines may have a maximum total alcoholic strength of 20 % vol. The wine-growing areas referred to in the first indent of point (c) of the second paragraph of point (1) of Part II of Annex VII to Regulation (EU) No 1308/2013 shall be zones C I, C II and C III referred to in Appendix 1 to that Annex and the areas of zone B in which white wines with the following protected geographical indications may be produced: Vin de pays de Franche-ComtÃ © and Vin de pays du Val de Loire. Article 3 Authorised oenological practices 1. The authorised oenological practices and restrictions applicable to the production and conservation of grapevine products falling within the scope of Part II of Annex VII to Regulation (EU) No 1308/2013, referred to in Article 80(1) of that Regulation, are laid down in Annex I to this Regulation. Table 1 of Part A of Annex I lays down the authorised oenological processes and the conditions and limits of their use. Table 2 of Part A of Annex I lays down the authorised oenological compounds and the conditions and limits of their use. 2. The Commission shall publish the files of the OIV Code of Oenological Practices referred to in column 2 of Table 1 and in column 3 of Table 2 of Part A of Annex I to this Regulation in the Official Journal of the European Union, C series. 3. Part B of Annex I lays down the maximum sulphur dioxide contents of wines. 4. Part C of Annex I lays down the maximum volatile acid contents of wines. 5. Part D of Annex I lays down the rules on sweetening. Article 4 Experimental use of new oenological practices 1. For experimental purposes, referred to in Article 83(3) of Regulation (EU) No 1308/2013, each Member State may authorise the use of certain oenological practices or processes not provided for in that Regulation or in this Regulation, for a maximum of five years, on condition that: (a) the practices and processes concerned meet the requirements of the third subparagraph of Article 80(1) and Article 80(3)(b) to (e) of Regulation (EU) No 1308/2013; (b) such practices and processes are applied to quantities not exceeding 50 000 hectolitres per year for any one experiment; (c) the Member State concerned informs the Commission and the other Member States at the beginning of the experiment of the terms of each authorisation; (d) the processes shall be entered on the accompanying document referred to in Article 147(1) and in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. Experiment means an operation or operations carried out in the context of a well-defined research project with a single experimental protocol. 2. The products obtained by the experimental use of such oenological practices and processes may be placed on the market of a Member State other than the Member State concerned provided the Member State authorising the experiment gives prior notification to the competent authorities of the Member State of destination of the terms of the authorisation and the quantities involved. 3. Within a period of three months following the end of the period referred to in paragraph 1, the Member State concerned shall forward to the Commission a report on the authorised experiment and the results thereof. The Commission shall notify the other Member States of those results. 4. Depending on these results, the Member State concerned may apply to the Commission for authorisation to continue the experiment, possibly with a larger quantity of products than in the original experiment, for a further maximum period of three years. The Member State concerned shall submit an appropriate file in support of its application. The Commission shall adopt a decision on the application in accordance with the procedure referred to in Article 229(2) of Regulation (EU) No 1308/2013. 5. The notification of information or documents to the Commission provided for in point (c) of paragraph 1 and in paragraphs 3 and 4 shall be made in accordance with Commission Delegated Regulation (EU) 2017/1183 (4). Article 5 Oenological practices applicable to categories of sparkling wines In addition to the oenological practices and restrictions of general application laid down in Regulation (EU) No 1308/2013 and in Annex I to this Regulation, the authorised specific oenological practices and restrictions, including enrichment, acidification and de-acidification, concerning sparkling wines, quality sparkling wines and quality aromatic sparkling wines, referred to in points (4), (5) and (6) of Part II of Annex VII to Regulation (EU) No 1308/2013 are listed in Annex II to this Regulation. Article 6 Oenological practices applicable to liqueur wines In addition to the oenological practices and restrictions of general application laid down in Regulation (EU) No 1308/2013 and in Annex I to this Regulation, the authorised specific oenological practices and restrictions concerning liqueur wines referred to in point (3) of Part II of Annex VII to Regulation (EU) No 1308/2013 are listed in Annex III to this Regulation. Article 7 Definition of coupage 1. Coupage referred to in point (h) of Article 75(3) and Section C of Part II of Annex VIII to Regulation (EU) No 1308/2013 means the mixing of wines or musts of different origins, different vine varieties, different harvest years or different categories of wine or of must. 2. The following shall be regarded as different categories of wine or must: (a) red wine, white wine and the musts or wines suitable for yielding one of these categories of wine; (b) wines without a protected designation of origin and wines without protected geographical indication, wines with a protected designation of origin (PDO) and wines with a protected geographical indication (PGI) as well as musts or wines suitable for yielding one of these categories of wine. For the purposes of this paragraph, rosÃ © wine shall be regarded as red wine. 3. The following processes shall not be regarded as coupage: (a) enrichment by the addition of concentrated grape must or rectified concentrated grape must; (b) sweetening. Article 8 General rules on blending and coupage 1. A wine may be obtained by blending or coupage only where the constituents of that blending or coupage possess the required characteristics for obtaining wine and comply with Regulation (EU) No 1308/2013 and this Regulation. Coupage of a non-PDO/PGI white wine with a non-PDO/PGI red wine cannot produce a rosÃ © wine. However, the second subparagraph does not exclude coupage of the type referred to therein where the final product is intended for the preparation of a cuvÃ ©e as defined in point 12 of Part IV of Annex II to Regulation (EU) No 1308/2013 or intended for the production of semi-sparkling wines. 2. Coupage of a grape must or a wine which has undergone the oenological practice referred to in point 11.1 of Table 2 of Part A of Annex I to this Regulation with a grape must or a wine which has not undergone that practice shall be prohibited. Article 9 The purity and identification specifications of substances used in oenological practices 1. Where they are not laid down by Commission Regulation (EU) No 231/2012 (5), the purity and identification specifications of substances used in the oenological practices referred to in Article 75(3)(f) of Regulation (EU) No 1308/2013 shall be those referred to in column 4 of Table 2 of Part A of Annex I to this Regulation. 2. The enzymes and enzymatic preparations used in the authorised oenological practices and processes listed in Part A of Annex I shall meet the requirements of Regulation (EC) No 1332/2008 of the European Parliament and of the Council (6). Article 10 Conditions governing the holding, circulation and use of products not complying with Article 80 of Regulation (EU) No 1308/2013 or this Regulation 1. Products referred to in the first subparagraph of Article 80(2) of Regulation (EU) No 1308/2013 shall not be marketed and shall be destroyed. However, Member States may authorise under certain conditions the use of certain of such products, the characteristics of which they shall determine, by distilleries or vinegar factories or for industrial purposes. 2. Such products may not be held without legitimate cause by producers or traders and they may be moved only to distilleries, vinegar factories, or establishments using them for industrial purposes or products or to elimination plants. 3. Member States may have denaturing agents or indicators added to wines referred to in paragraph 1 in order to make them more easily identifiable. Where justified, they may also prohibit the uses provided for in paragraph 1 and have the products destroyed. 4. Wine produced before 1 August 2009 may be offered or supplied for direct human consumption provided that it complies with the Union or national rules in force prior to that date. Article 11 General rules applicable to the enrichment, acidification and deacidification of products other than wine The authorised processes referred to in point 1 of Section D of Part I of Annex VIII to Regulation (EU) No 1308/2013 must be carried out in a single operation. However, Member States may permit some of these processes to be carried out in more than one operation where this improves the vinification of the products concerned. In such cases, the limits laid down in Annex VIII to Regulation (EU) No 1308/2013 shall apply to the whole operation concerned. Article 12 Pouring of wine or grape must onto lees or grape marc or pressed aszÃ º/vÃ ½ber pulp The pouring of wine or grape must onto lees or grape marc or pressed aszÃ º/vÃ ½ber pulp, provided for in point 2 of Section D of Part II of Annex VIII to Regulation (EU) No 1308/2013, shall be carried out as follows, in accordance with the national provisions in force on 1 May 2004: (a) Tokaji fordÃ ­tÃ ¡s or TokajskÃ ½ forditÃ ¡Ã ¡ shall be prepared by pouring must or wine on pressed aszÃ º/vÃ ½ber pulp; (b) Tokaji mÃ ¡slÃ ¡s or TokajskÃ ½ mÃ ¡Ã ¡lÃ ¡Ã ¡ shall be prepared by pouring must or wine on the lees of szamorodni/samorodnÃ © or aszÃ º/vÃ ½ber. The products concerned must be from the same harvest year. Article 13 Fixing a minimum percentage of alcohol for by-products 1. Subject to point 1 of Section D of Part II of Annex VIII to Regulation (EU) No 1308/2013, Member States shall fix a minimum percentage for the volume of alcohol that must be contained in the by-product, after its separation from wines, in relation to that contained in the wine produced. Member States may modulate that minimum percentage on the basis of objective and non-discriminatory criteria. 2. Where the relevant percentage fixed by Member States pursuant to paragraph 1 is not reached, the operator concerned shall deliver a quantity of wine from his own production that corresponds to the quantity needed to reach the minimum percentage. 3. For the purpose of determining the volume of alcohol contained in the by-products in relation to that contained in the wine produced, the standard wine natural alcoholic strengths by volume to be applied in the different wine-growing zones shall be: (a) 8,0 % for zone A; (b) 8,5 % for zone B; (c) 9,0 % for zone C I; (d) 9,5 % for zone C II; (e) 10,0 % for zone C III. Article 14 Disposal of by-products 1. Producers shall withdraw the by-products of winemaking or of any other processing of grapes under supervision by the competent authorities of the Member States, subject to the requirements on delivery and registration laid down in Article 9(1)(b) of Commission Delegated Regulation (EU) 2018/273 (7) and Article 14(1)(b)(vii) and Article 18 of Commission Implementing Regulation (EU) 2018/274 (8), respectively. 2. Withdrawal shall be carried out without delay and no later than at the end of the wine year in which the by-products were obtained, in compliance with applicable Union legislation, in particular as regards environmental protection. 3. Member States may decide that producers who, during the wine year in question, do not produce more than 50 hectolitres of wine or must themselves on their own premises are not required to withdraw their by-products. 4. Producers may fulfil the obligation of disposing of all or a part of the by-products of winemaking or any other processing of grapes by delivering the by-products to distillation. Such disposal of the by-products shall be certified by the competent authority of the Member State concerned. 5. Member States may decide that the delivery to distillation of all or a part of the by-products of winemaking or of any other processing of grapes is made compulsory for all or certain producers on their territory on the basis of objective and non-discriminatory criteria. Article 15 Transitional arrangements Stocks of grapevine products produced before the date of entry into force of this Regulation in accordance with the rules in force before that date may be released for human consumption. Article 16 Repeal Regulation (EC) No 606/2009 is repealed. Article 17 Entry into force 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 7 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1). (4) Commission Delegated Regulation (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and the Council with regard to the notifications to the Commission of information and documents (OJ L 171, 4.7.2017, p. 100). (5) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and the Council (OJ L 83, 22.3.2012, p. 1). (6) Regulation (EC) No 1332/2008 of the European Parliament and of the Council of 16 December 2008 on food enzymes and amending Council Directive 83/417/EEC, Council Regulation (EC) No 1493/1999, Directive 2000/13/EC, Council Directive 2001/112/EC and Regulation (EC) No 258/97 (OJ L 354, 31.12.2008, p. 7). (7) Commission Delegated Regulation (EU) 2018/273 of 11 December 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, the vineyard register, accompanying documents and certification, the inward and outward register, compulsory declarations, notifications and publication of notified information, and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and penalties, amending Commission Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 and repealing Commission Regulation (EC) No 436/2009 and Commission Delegated Regulation (EU) 2015/560 (OJ L 58, 28.2.2018, p. 1). (8) Commission Implementing Regulation (EU) 2018/274 of 11 December 2017 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council, as regards the scheme of authorisations for vine plantings, certification, the inward and outward register, compulsory declarations and notifications, and of Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and repealing Commission Implementing Regulation (EU) 2015/561 (OJ L 58, 28.2.2018, p. 60). ANNEX I PART A AUTHORISED OENOLOGICAL PRACTICES TABLE 1: AUTHORISED OENOLOGICAL PROCESSES AS REFERRED TO IN ARTICLE 3 (1). 1 2 Oenological processes Conditions and limits of use (1) 1 Aeration or oxygenation Only when using gaseous oxygen. 2 Heat treatments Subject to the conditions set out in files 1.8 (1970), 2.4.4 (1988), 3.4.3 (1988) and 3.4.3.1 (1990) of the OIV Code of Oenological Practices. 3 Centrifugation and filtration with or without an inert filtering agent Use of an inert filtering agent must not leave undesirable residues in the treated product. 4 Create an inert atmosphere Only for the purpose to handle the product shielded from the air. 5 Elimination of sulphur dioxide by physical processes Only with fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must, rectified concentrated grape must or new wine still in fermentation. 6 Ion exchange resins Only with grape must intended for the manufacture of rectified concentrated grape must. Subject to the conditions laid down in Appendix 3. 7 Bubbling Only when using argon or nitrogen. 8 Flotation Only when using nitrogen or carbon dioxide or by aerating. Subject to the conditions set out in file 2.1.14 (1999). 9 Discs of pure paraffin impregnated with allyl isothiocyanate Only for the purpose to create a sterile atmosphere. In Italy permitted solely as long as it is in conformity with that country's legislation and only in containers holding more than 20 litres. The use of allyl isothiocyanate is subject to the conditions and limits in Table 2 on authorised oenological compounds. 10 Electrodialysis treatment Only for the purpose to ensure the tartaric stabilisation of the wine. Only for partially fermented must for direct human consumption as such and for the products defined in points (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013. Subject to the conditions laid down in Appendix 5 to this Annex. 11 Pieces of oak wood In winemaking and ageing, including in the fermentation of fresh grapes and grape must. Subject to the conditions laid down in Appendix 7. 12 Correction of the alcohol content of wine Correction only carried out with wine. Subject to the conditions laid down in Appendix 8. 13 Cation exchangers for tartaric stabilisation Only for the tartaric stabilisation of partially fermented must for direct human consumption as such and of the products defined in points (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013. Subject to the conditions laid down in file 3.3.3 (2011) of the OIV Code of Oenological Practices. It must also comply with Regulation (EC) No 1935/2004 of the European Parliament and of the Council (2) and with the national provisions adopted for the implementation thereof. The treatment shall be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. 14 Electro-membranary treatment Only for acidification or deacidification. Subject to the conditions and limits laid down in Sections C and D of Part I of Annex VIII to Regulation (EU) No 1308/2013 and Article 11 of this Regulation. It must comply with Regulation (EC) No 1935/2004 and with Regulation (EU) No 10/2011 (3) and with the national provisions adopted for the implementation thereof. Subject to the conditions set out in files 2.1.3.1.3 (2010), 2.1.3.2.4 (2012), 3.1.1.4 (2010), 3.1.2.3 (2012) of the OIV Code of Oenological Practices. The treatment shall be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. 15 Cation exchangers for acidification Subject to the conditions and limits laid down in Sections C and D of Part I of Annex VIII to Regulation (EU) No 1308/2013 and Article 11 of this Regulation. It must comply with Regulation (EC) No 1935/2004 and with the national provisions adopted for the implementation thereof. Subject to the conditions set out in files 2.1.3.1.4 (2012) and 3.1.1.5 (2012) of the OIV Code of Oenological Practices. The treatment shall be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. 16 Membrane coupling Only for the reduction in sugar content of musts as defined in point 10 of Part II of Annex VII to Regulation (EU) No 1308/2013. Subject to the conditions laid down in Appendix 9. 17 Membrane contactors Only for the purpose to manage the dissolved gas in wine. Only for the products defined in points (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) of Part II of Annex VII to Regulation (EU) No 1308/2013. The addition of carbon dioxide for the products defined in points (4), (5), (6) and (8) of Part II of that Annex is prohibited. It must comply with Regulation (EC) No 1935/2004 and with Regulation (EC) No 10/2011 and with the national provisions adopted for the implementation thereof. Subject to the conditions set out in file 3.5.17 (2013) of the OIV Code of Oenological Practices. 18 Membrane technology coupled with activated carbon Only for the purpose to reduce excess 4-ethylphenol and 4-ethylguaiacol in wines. Subject to the conditions laid down in Appendix 10. 19 Filter plates containing zeolite y-faujasite Only for the purpose to adsorb haloanisoles. Subject to the conditions laid down in file 3.2.15 (2016) of the OIV Code of Oenological Practices. TABLE 2: AUTHORISED OENOLOGICAL COMPOUNDS AS REFERRED TO IN ARTICLE 3 (1). 1 2 3 4 5 6 7 8 Substances/Activities E number and/or CAS number OIV Code of Oenological Practices (4) OIV Codex file reference as referred to in Article 9(1) Additive Processing aid/substance used as processing aid (5) Conditions and limits of use (6) Categories of wine products (7) 1 Acidity regulators 1.1 Tartaric acid (L(+)-) E 334/CAS 87-69-4 File 2.1.3.1.1 (2001); 3.1.1.1 (2001) COEI-1-LTARAC x Conditions and limits laid down in Sections C and D of Part I of Annex VIII to Regulation (EU) No 1308/2013 and Article 11 of this Regulation. Specifications for tartaric acid (L(+)-) laid down in point 2 of Appendix 1 to this Annex. (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 1.2 Malic acid (D,L-; L-) E 296/- File 2.1.3.1.1 (2001); 3.1.1.1 (2001) COEI-1-ACIMAL x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 1.3 Lactic acid E 270/- File 2.1.3.1.1 (2001); 3.1.1.1 (2001) COEI-1-ACILAC x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 1.4 Potassium L(+)-tartrate E 336(ii)/CAS 921-53-9 File 2.1.3.2.2 (1979); 3.1.2.2 (1979) COEI-1-POTTAR x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 1.5 Potassium bicarbonate E 501(ii)/CAS 298-14-6 File 2.1.3.2.2 (1979); 3.1.2.2 (1979) COEI-1-POTBIC x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 1.6 Calcium carbonate E 170/CAS 471-34-1 File 2.1.3.2.2 (1979); 3.1.2.2 (1979) COEI-1-CALCAR x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 1.7 Calcium tartrate E 354/- File 3.3.12 (1997) COEI-1-CALTAR x (1), (2), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 1.8 Calcium sulphate E 516/- File 2.1.3.1.1.1 (2017) x Conditions and limits laid down in point 2(b) of Section A of Annex III. Maximum use level: 2 g/l. (3) 1.9 Potassium carbonate E 501(i) File 2.1.3.2.5 (2017); 3.1.2.2 (1979) x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 2 Preservatives and antioxidants 2.1 Sulphur dioxide E 220/CAS 7446-09-5 File 1.12 (2004); 2.1.2 (1987); 3.4.4 (2003) COEI-1-SOUDIO x Limits (i.e. maximum quantity in the product placed on the market) as laid down in Section B of Annex I. (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 2.2 Potassium bisulphite E 228/CAS 7773-03-7 File 2.1.2 (1987) COEI-1-POTBIS x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 2.3 Potassium metabisulphite E 224/CAS 16731-55-8 File 1.12 (2004), 3.4.4 (2003) COEI-1-POTANH x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 2.4 Potassium sorbate E 202 File 3.4.5 (1988) COEI-1-POTSOR x (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 2.5 Lysozyme E 1105 File 2.2.6 (1997); 3.4.12 (1997) COEI-1-LYSOZY x x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 2.6 L ascorbic acid E 300 File 1.11 (2001); 2.2.7 (2001); 3.4.7 (2001) COEI-1-ASCACI x Maximum content in wine thus treated and placed on the market: 250 mg/l. Maximum 250 mg/l for each treatment. Fresh grapes, (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 2.7 Dimethyldicarbonate (DMDC) E242/CAS 4525-33-1 File 3.4.13 (2001) COEI-1-DICDIM x The treatment shall be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 3 Sequestrants 3.1 Charcoal for oenological use File 2.1.9 (2002); 3.5.9 (1970) COEI-1-CHARBO x White wines, (2), (10), and (14) 3.2 Selective vegetal fibres File 3.4.20 (2017) COEI-1-FIBVEG x (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 4 Activators for alcoholic and malolactic fermentation 4.1 Microcrystalline cellulose E 460(i)/CAS 9004-34-6 File 2.3.2 (2005), 3.4.21 (2015) COEI-1-CELMIC x It must comply with the specifications laid down in the Annex to Regulation (EU) No 231/2012. Fresh grapes, (2), (4), (5), (6), (7), (10), (11) and (12) 4.2 Diammonium hydrogen phosphate E 342/CAS 7783-28-0 File 4.1.7 (1995) COEI-1-PHODIA x Only for alcoholic fermentation. No more than 1 g/l (expressed in salts) (8) or 0,3 g/l for the second fermentation of sparkling wines. Fresh grapes, (2), (10), (11), (12), (13), second alcoholic fermentation of (4), (5), (6) and (7). 4.3 Ammonium sulphate E 517/CAS 7783-20-2 File 4.1.7 (1995) COEI-1AMMSUL x 4.4 Ammonium bisulphite -/CAS 10192-30-0 COEI_1-AMMHYD x Only for alcoholic fermentation. No more than 0,2 g/l (expressed in salts) and up to the limits set in points 2.1 to 2.3. Fresh grapes, (2), (10), (11), (12) and (13) 4.5 Thiamine hydrochloride -/CAS 67-03-8 File 2.3.3 (1976); 4.1.7 (1995) COEI-1-THIAMIN x Only for alcoholic fermentation. Fresh grapes, (2), (10), (11), (12), (13), second alcoholic fermentation of (4), (5), (6) and (7) 4.6 Yeast autolysates -/- File 2.3.2 (2005); 3.4.21 (2015) COEI-1-AUTLYS x (5) Fresh grapes, (2), (10), (11), (12) and (13) 4.7 Yeast cell walls -/- File 2.3.4 (1988); 3.4.21 (2015) COEI-1-YEHULL x (5) Fresh grapes, (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 4.8 Inactivated yeasts -/- File 2.3.2 (2005); 3.4.21 (2015) COEI-1-INAYEA x (5) Fresh grapes, (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 4.9 Inactivated yeasts with guaranteed glutathione levels -/- File 2.2.9 (2017) COEI-1-LEVGLU x (5) Only for alcoholic fermentation. Fresh grapes, (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5 Clarifying agents 5.1 Edible gelatine -/CAS 9000-70-8 File 2.1.6 (1997); 3.2.1 (2011) COEI-1-GELATI x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.2 Wheat protein File 2.1.17 (2004); 3.2.7 (2004) COEI-1-PROVEG x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.3 Peas protein File 2.1.17 (2004); 3.2.7 (2004) COEI-1-PROVEG x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.4 Potatoes protein File 2.1.17 (2004); 3.2.7 (2004) COEI-1-PROVEG x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.5 Isinglass File 3.2.1 (2011) COEI-1-COLPOI x (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 5.6 Casein -/CAS 9005-43-0 File 2.1.16 (2004) COEI-1-CASEIN x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.7 Potassium caseinates -/CAS 68131-54-4 File 2.1.15 (2004); 3.2.1 (2011) COEI-1-POTCAS x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.8 Egg albumin -/CAS 9006-59-1 File 3.2.1 (2011) COEI-1-OEUALB x (5) (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 5.9 Bentonite E 558/- File 2.1.8 (1970); 3.3.5 (1970) COEI-1-BENTON x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.10 Silicon dioxide (gel or colloidal solution) E 551/- File 2.1.10 (1991); 3.2.1 (2011); 3.2.4 (1991) COEI-1-DIOSIL x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.11 Kaolin -/CAS 1332-58-7 File 3.2.1 (2011) COEI-1-KAOLIN x (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 5.12 Tannins File 2.1.7 (1970); 2.1.17 (2004); 3.2.6 (1970); 3.2.7 (2004); 4.1.8 (1981); 4.3.2 (1981) COEI-1-TANINS x (1), (3), (4), (5), (6), (7), (8), (9), (10), (15) and (16) 5.13 Chitosan derived from Aspergillus niger -/CAS 9012-76-4 File 2.1.22 (2009); 3.2.1 (2011); 3.2.12 (2009); 3.2.1 (2009) COEI-1-CHITOS x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.14 Chitin-glucan derived from Aspergillus niger Chitin: CAS 1398-61-4; Glucan: CAS 9041-22-9. File 2.1.23 (2009); 3.2.1 (2011); 3.2.13 (2009); 3.2.1 (2009) COEI-1-CHITGL x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.15 Yeast protein extracts -/- File 2.1.24 (2011); 3.2.14 (2011); 3.2.1 (2011) COEI-1-EPLEV x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 5.16 Polyvinylpolypyrrolidone E 1202/CAS 25249-54-1 File 3.4.9 (1987) COEI-1-PVPP x (1), (3), (4), (5), (6), (7), (8), (9), (10), (15) and (16) 5.17 Calcium alginate E 404/CAS 9005-35-0 File 4.1.8 (1981) COEI-1-ALGIAC x Only in the production of all categories of sparkling and semi-sparkling wines obtained by fermentation in bottle and with the lees separated by disgorging. (4), (5), (6), (7), (8) and (9) 5.18 Potassium alginate E 402/CAS 9005-36-1 File 4.1.8 (1981) COEI-1-POTALG x Only in the production of all categories of sparkling and semi-sparkling wines obtained by fermentation in bottle and with the lees separated by disgorging. (4), (5), (6), (7), (8) and (9) 6 Stabilising agents 6.1 Potassium hydrogen tartrate E336(i)/CAS 868-14-4 File 3.3.4 (2004) COEI-1-POTBIT x Only to assist the precipitation of tartaric salts. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.2 Calcium tartrate E354/- File 3.3.12 (1997) COEI-1-CALTAR x partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.3 Citric acid E 330 File 3.3.8 (1970); 3.3.1 (1970) COEI-1-CITACI x Maximum content in wine thus treated and placed on the market: 1 g/l partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.4 Tannins -/- 3.3.1 (1970); COEI-1-TANINS partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.5 Potassium ferrocyanide E 536/- File 3.3.1 (1970) COEI-1-POTFER x Subject to the conditions laid down in Appendix 4 to this Annex. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.6 Calcium phytate -/CAS 3615-82-5 File 3.3.1 (1970) COEI-1-CALPHY x For red wines, no more than 8 g/hl Subject to the conditions laid down in Appendix 4 to this Annex. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.7 Metatartaric acid E 353/- File 3.3.7 (1970) COEI-1-METACI x partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.8 Gum arabic E 414/CAS 9000-01-5 File 3.3.6 (1972) COEI-1-GOMARA x Quantum satis partially fermented must for direct human consumption as such,(1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.9 Tartaric acid D, L- or its neutral salt of potassium -/CAS 133-37-9 File 2.1.21 (2008); 3.4.15 (2008) COEI-1-DLTART x Only for precipitating excess calcium. Subject to the conditions laid down in Appendix 4 to this Annex. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.10 Yeast mannoproteins -/- File 3.3.13 (2005) COEI-1-MANPRO x partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 6.11 Carboxymethylcellulose E466/- File 3.3.14 (2008) COEI-1-CMC x Only to ensure tartaric stabilisation. Vins blancs, (4), (5), (6), (7), (8), (9) 6.12 Polyvinylimidazole-polyvinylpyrrolidone copolymers (PVI/PVP) -/CAS 87865-40-5 File 2.1.20 (2014); 3.4.14 (2014) COEI-1-PVIPVP x The treatment shall be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 6.13 Potassium polyaspartate E 456/CAS 64723-18-8 File 3.3.15 (2016) COEI-1-POTASP x Only to contribute to the tartaric stabilisation. (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 7 Enzymes (9) 7.1 Urease EC 3.5.1.5 File 3.4.11 (1995) COEI-1-UREASE x Only to reduce the level of urea in the wine. Subject to the conditions laid down in Appendix 6 to this Annex. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 7.2 Pectin lyases EC 4.2.2.10 File 2.1.4 (2013); 2.1.18 (2013); 3.2.8 (2013); 3.2.11 (2013) COEI-1-ACTPLY x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 7.3 Pectin methylesterase EC 3.1.1.11 File 2.1.4 (2013); 2.1.18 (2013); 3.2.8 (2013); 3.2.11 (2013) COEI-1-ACTPME x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 7.4 Polygalacturonase EC 3.2.1.15 File 2.1.4 (2013); 2.1.18 (2013); 3.2.8 (2013); 3.2.11 (2013) COEI-1-ACTPGA x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 7.5 Hemicellulase EC 3.2.1.78 File 2.1.4 (2013); 2.1.18 (2013); 3.2.8 (2013); 3.2.11 (2013) COEI-1-ACTGHE x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 7.6 Cellulase EC 3.2.1.4 File 2.1.4 (2013); 2.1.18 (2013); 3.2.8 (2013); 3.2.11 (2013) COEI-1-ACTCEL x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 7.7 Betaglucanase EC 3.2.1.58 File 3.2.10 (2004) COEI-1-BGLUCA x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 7.8 Glycosidase EC 3.2.1.20 File 2.1.19 (2013); 3.2.9 (2013) COEI-1-GLYCOS x Only for oenological purposes in maceration, clarification, stabilisation, filtration and to reveal the aromatic precursors of grapes. (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 8 Gases and packaging gases (10) 8.1 Argon E 938/CAS 7440-37-1 File 2.2.5 (1970); 3.2.3 (2002) COEI-1-ARGON x (10) x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 8.2 Nitrogen E 941/CAS 7727-37-9 File 2.1.14 (1999);2.2.5 (1970); 3.2.3 (2002) COEI-1-AZOTE x (10) x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 8.3 Carbon dioxide E 290/CAS 124-38-9 File 1.7 (1970); 2.1.14 (1999); 2.2.3 (1970); 2.2.5 (1970); 2.3.9 (2005); 4.1.10 (2002) COEI-1-DIOCAR x (10) x In the case of still wines the maximum carbon dioxide content in the wine so treated and placed on the market is 3 g/l, while the excess pressure caused by the carbon dioxide must be less than 1 bar at a temperature of 20 °C. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 8.4 Gaseous oxygen E 948/CAS 17778-80-2 File 2.1.1 (2016); 3.5.5 (2016) COEI-1-OXYGEN x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 9 Fermentation agents 9.1 Yeasts for wine production -/- File 2.3.1 (2016); 4.1.8 (1981) COEI-1-LESEAC x (5) Fresh grapes, (2), (10), (11), (12), (13), second alcoholic fermentation of (4), (5), (6) and (7) 9.2 Lactic acid bacteria -/- File 3.1.2 (1979); 3.1.2.3 (1980) COEI-1-BALACT x (5) (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (15) and (16) 10 Correction of defects 10.1 Copper sulphate, pentahydrate -/CAS 7758-99-8 File 3.5.8 (1989) COEI-1-CUISUL x No more than 1 g/hl, provided that the copper content of the product so treated does not exceed 1 mg/l, with the exception of liqueur wines prepared from fresh unfermented or slightly fermented grape must, for which the copper content may not exceed 2 mg/l. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 10.2 Copper citrate -/CAS 866-82-0 File 3.5.14 (2008) COEI-1-CUICIT x No more than 1 g/hl, provided that the copper content of the product so treated does not exceed 1 mg/l, with the exception of liqueur wines prepared from fresh unfermented or slightly fermented grape must, for which the copper content may not exceed 2 mg/l. partially fermented must for direct human consumption as such, (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 10.3 Chitosan derived from Aspergillus niger -/CAS 9012-76-4 File 3.4.16 (2009) COEI-1-CHITOS x (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 10.4 Chitin-glucan derived from Aspergillus niger Chitin: CAS 1398-61-4; Glucan: CAS 9041-22-9. File 3.4.17 (2009) COEI-1-CHITGL x (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 10.5 Inactivated yeasts -/- COEI-1-INAYEA x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) 11 Other practices 11.1 Aleppo pine resin -/- x Subject to the conditions laid down in Appendix 2 to this Annex. (2), (10), (11) 11.2 Fresh lees -/- x (5) Only in dry wines. Fresh lees are sound and undiluted and contain yeasts resulting from the recent vinification of dry wine. Quantities not exceeding 5 % of the volume of product treated. (1), (3), (4), (5), (6), (7), (8), (9), (15) and (16) 11.3 Caramel E 150 a-d/- File 4.3 (2007) COEI-1-CARAMEL x To reinforce the colour as defined in point 2 of Annex I to Regulation (EC) No 1333/2008. (3) 11.4 Allyl isothiocyanate -/57-06-7 x Only to impregnate discs of pure paraffin. See Table 1. No trace of allyl isothiocyanate must be present in the wine. Only for partially fermented must for direct human consumption as such, and wine. 11.5 Inactivated yeasts -/- COEI-1-INAYEA x (5) (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (15) and (16) Appendix 1 Tartaric acid (L(+)-) and derived products 1. Tartaric acid, the use of which for deacidification purposes is provided for in line item 1.1 of Table 2 of this Annex, may be used only for products that: are from the Elbling and Riesling vine varieties; and are obtained from grapes harvested in the following wine-growing regions in the northern part of wine-growing zone A:  Ahr,  Rheingau,  Mittelrhein,  Mosel,  Nahe,  Rheinhessen,  Pfalz,  Moselle luxembourgeoise. 2. Tartaric acid, the use of which is provided for in line item 1.1 of Table 2 of this Annex, also called tartaric acid (L(+)-), must be of agricultural origin and extracted specifically from wine products. It must also comply with the purity criteria laid down in Regulation (EU) No 231/2012. 3. The following derived products of tartaric acid (L(+)-), the use of which is provided for in the following line items of Table 2 of this Annex, must be of agricultural origin:  calcium tartrate (1.7)  potassium tartrate (1.4)  potassium hydrogen tartrate (6.1)  metatartaric acid (6.7). Appendix 2 Aleppo pine resin 1. Aleppo pine resin, the use of which is provided for in line item 11.1 of Table 2 of this Annex, may only be used to produce retsina wine. This oenological practice may be carried out only: (a) in the geographical territory of Greece; (b) using grape must from grape varieties, areas of production and winemaking areas as specified in Greek national provisions in force at 31 December 1980; (c) by adding 1 000 grams or less of resin per hectolitre of the product used, before fermentation or, where the actual alcoholic strength by volume does not exceed one third of the overall alcoholic strength by volume, during fermentation. 2. Greece shall notify the Commission in advance if it intends to amend the provisions referred to in point 1(b). That notification shall be made in accordance with Delegated Regulation (EU) 2017/1183. If the Commission does not respond within two months of receipt of such notification, Greece may implement the planned amendments. Appendix 3 Ion exchange resins The ion exchange resins which may be used in accordance with line item 6 of Table 1 of this Annex are styrene and divinylbenzene copolymers containing sulphonic acid or ammonium groups. They must comply with the requirements laid down in Regulation (EC) No 1935/2004 and Union and national provisions adopted in implementation thereof. In addition, when tested by the analysis method laid down in the third paragraph of this Appendix, they must not lose more than 1 mg/l of organic matter into any of the solvents listed. They must be regenerated with substances permitted for use in the preparation of foodstuffs. These resins may be used only under the supervision of an oenologist or technician and in installations approved by the authorities of the Member States on whose territory they are used. The authorities shall lay down the duties and responsibility incumbent on approved oenologists and technicians. Analysis method for determining the loss of organic matter from ion exchange resins: 1. SCOPE AND AREA OF APPLICATION The method determines the loss of organic matter from ion exchange resins. 2. DEFINITION The loss of organic matter from ion exchange resins. The loss of organic matter is determined by the method specified. 3. PRINCIPLE Extracting solvents are passed through prepared resins and the weight of organic matter extracted is determined gravimetrically. 4. REAGENTS All reagents shall be of analytical quality. Extracting solvents. 4.1. Distilled water or deionised water of equivalent purity. 4.2. Ethanol, 15 % v/v. Prepare by mixing 15 parts of absolute ethanol with 85 parts of water (point 4.1). 4.3. Acetic acid, 5 % m/m. Prepare by mixing 5 parts of glacial acetic acid with 95 parts of water (point 4.1). 5. APPARATUS 5.1. Ion exchange chromatography columns. 5.2. Measuring cylinders, capacity 2 l. 5.3. Evaporating dishes capable of withstanding a muffle furnace at 850 °C. 5.4. Drying oven, thermostatically controlled at 105 ± 2 °C. 5.5. Muffle furnace, thermostatically controlled at 850 ± 25 °C. 5.6. Analytical balance, accurate to 0,1 mg. 5.7. Evaporator, hot plate or infra-red evaporator. 6. PROCEDURE 6.1. Add to each of three separate ion exchange chromatography columns (point 5.1) 50 ml of the ion exchange resin to be tested, washed and treated in accordance with the manufacturer's directions for preparing resins for use with food. 6.2. For the anionic resins, pass the three extracting solvents (points 4.1, 4.2 and 4.3) separately through the prepared columns (point 6.1) at a flow rate of 350 to 450 ml/h. Discard the first litre of eluate in each case and collect the next two litres in measuring cylinders (point 5.2). For the cationic resins, pass only solvents referred to in points 4.1 and 4.2 through the columns prepared for this purpose. 6.3. Evaporate the three eluates over a hotplate or with an infrared evaporator (point 5.7) in separate evaporating dishes (point 5.3) which have been previously cleaned and weighed (m0). Place the dishes in an oven (point 5.4) and dry to constant weight (m1). 6.4. After recording the constant weight (point 6.3), place the evaporating dish in the muffle furnace (point 5.5) and ash to constant weight (m2). 6.5. Calculate the organic matter extracted (point 7.1). If the result is greater than 1 mg/l, carry out a blank test on the reagents and recalculate the weight of organic matter extracted. The blank test shall be carried out by repeating the operations referred to in points 6.3 and 6.4 but using two litres of the extracting solvent, to give weights m3 and m4 in points 6.3 and 6.4 respectively. 7. EXPRESSION OF THE RESULTS 7.1. Formula and calculation of results The organic matter extracted from ion exchange resins, in mg/l, is given by: 500 (m1  m2) where m1 and m2 are expressed in grams. The corrected weight (mg/l) of the organic matter extracted from ion exchange resins is given by: 500 (m1  m2  m3 + m4) where m1, m2, m3 and m4 are expressed in grams. 7.2. The difference in the results between two parallel determinations carried out on the same sample must not exceed 0,2 mg/l. Appendix 4 Potassium ferrocyanide Calcium phytate DL tartaric acid Potassium ferrocyanide or calcium phytate, the use of which is provided for in line items 6.5 and 6.6 of Table 2 of this Annex, or DL tartaric acid, the use of which is provided for in line item 6.9 of Table 2 of this Annex, may be used only under the supervision of an oenologist or technician officially approved by the authorities of the Member State in whose territory the process is carried out, the extent of whose responsibility shall be fixed, if necessary, by the Member State concerned. After treatment with potassium ferrocyanide or calcium phytate, the wine must contain traces of iron. Supervision of the use of the product referred to in the first paragraph shall be governed by the provisions adopted by the Member States. Appendix 5 Requirements for electrodialysis treatment The purpose is to obtain tartaric stability of the wine with regard to potassium hydrogen tartrate and calcium tartrate (and other calcium salts) by extraction of ions in supersaturation in the wine under the action of an electrical field and using membranes that are either anion-permeable or cation-permeable. 1. MEMBRANE REQUIREMENTS 1.1. The membranes are to be arranged alternately in a filter-press type system or any other appropriate system separating the treatment (wine) and concentration (waste water) compartments. 1.2. The cation-permeable membranes must be designed to extract cations only, in particular K+, Ca++. 1.3. The anion-permeable membranes must be designed to extract anions only, in particular tartrate anions. 1.4. The membranes must not excessively modify the physico-chemical composition and sensory characteristics of the wine. They must meet the following requirements:  they must be manufactured according to good manufacturing practice from substances authorised for the manufacture of plastic materials intended to come into contact with foodstuffs as listed in Annex I to Regulation (EU) No 10/2011,  the user of the electrodialysis equipment must show that the membranes used meet the above requirements and that any replacements have been carried out by specialised personnel,  they must not release any substance in quantities endangering human health or affecting the taste or smell of foodstuffs and must meet the criteria laid down in Regulation (EU) No 10/2011,  their use must not trigger interactions between their constituents and the wine liable to result in the formation of new compounds that may be toxic in the treated product. The stability of fresh electrodialysis membranes is to be determined using a simulant reproducing the physico-chemical composition of the wine for investigation of possible migration of certain substances from them. The experimental method recommended is as follows: The simulant is a water-alcohol solution buffered to the pH and conductivity of the wine. Its composition is as follows:  absolute ethanol: 11 l,  potassium hydrogen tartrate: 380 g,  potassium chloride: 60 g,  concentrated sulphuric acid: 5 ml,  distilled water: to make up 100 litres, This solution is used for closed circuit migration tests on an electrodialysis stack under tension (1 volt/cell), on the basis of 50 l/m2 of anionic and cationic membranes, until 50 % demineralisation of the solution. The effluent circuit is initiated by a 5 g/l potassium chloride solution. Migrating substances are tested for in both the simulant and the effluent. Organic molecules entering into the membrane composition that are liable to migrate into the treated solution will be determined. A specific determination will be carried out for each of these constituents by an approved laboratory. The content in the simulant of all the determined compounds must be less than 50 Ã ¼g/l. The general rules on controls of materials in contact with foodstuffs must be applied to these membranes. 2. MEMBRANE UTILISATION REQUIREMENTS The membrane pair is formulated so that the following conditions are met:  the pH reduction of the wine is to be no more than 0,3 pH units,  the volatile acidity reduction is to be less than 0,12 g/l (2 meq expressed as acetic acid),  treatment must not affect the non-ionic constituents of the wine, in particular polyphenols and polysaccharides,  diffusion of small molecules such as ethanol is to be reduced and must not cause a reduction in alcoholic strength of more than 0,1 % vol.,  the membranes must be conserved and cleaned by approved methods with substances authorised for use in the preparation of foodstuffs,  the membranes are marked so that alternation in the stack can be checked,  the equipment is to be run using a command and control mechanism that will take account of the particular instability of each wine so as to eliminate only the supersaturation of potassium hydrogen tartrate and calcium salts,  the treatment is to be carried out under the responsibility of an oenologist or qualified technician. The treatment is to be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. Appendix 6 Requirements for urease 1. International code for urease: EC 3-5-1-5, CAS No: 9002-13-5. 2. Activity: urease activity (active at acidic pH), to break down urea into ammonia and carbon dioxide. The stated activity is not less than 5 units/mg, one unit being defined as the amount that produces one Ã ¼mol of ammonia per minute at 37 °C from 5 g/l urea at pH 4. 3. Origin: Lactobacillus fermentum. 4. Area of application: breaking down urea present in wine intended for prolonged ageing, where its initial urea concentration is higher than 1 mg/l. 5. Maximum dose: 75 mg of enzyme preparation per litre of wine treated, not exceeding 375 units of urease per litre of wine. After treatment, all residual enzyme activity must be eliminated by filtering the wine (pore size < 1 Ã ¼m). 6. Chemical and microbiological purity specifications: Loss on drying Less than 10 % Heavy metals Less than 30 ppm Pb Less than 10 ppm As Less than 2 ppm Total coliforms Absent Salmonella spp Absent in 25 g sample Aerobic count Less than 5 Ã  104 cells/g Urease used in the treatment of wine must be prepared under similar conditions to those for urease as covered by the Opinion on the use of urease prepared from Lactobacillus fermentum in wine production of the Scientific Committee for Food of 10 December 1998. Appendix 7 Requirements for pieces of oak wood PURPOSE, ORIGIN AND AREA OF APPLICATION Pieces of oak wood are used in winemaking and ageing, including in the fermentation of fresh grapes and grape must, to pass on certain characteristics of oak wood to wine. The pieces of oak wood must come exclusively from the Quercus genus. They may be left in their natural state, or heated to a low, medium or high temperature, but they may not have undergone combustion, including surface combustion, nor be carbonaceous or friable to the touch. They may not have undergone any chemical, enzymatic or physical processes other than heating. No product may be added for the purpose of increasing their natural flavour or the amount of their extractible phenolic compounds. LABELLING The label must mention the origin of the botanical species of oak and the intensity of any heating, the storage conditions and safety precautions. DIMENSIONS The dimensions of the particles of wood must be such that at least 95 % in weight are retained by a 2 mm mesh filter (9 mesh). PURITY The pieces of oak wood may not release any substances in concentrations which may be harmful to health. This treatment is to be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. Appendix 8 Requirements for treatment to correct the alcohol content of wines The aim of treatment to correct alcohol content (the treatment) is to reduce excessive levels of ethanol in wine in order to improve the balance of flavour. Requirements: (1) The objectives may be achieved by separation techniques applied separately or in combination. (2) The wines treated must have no organoleptic faults and must be suitable for direct human consumption. (3) Elimination of alcohol from the wine may not be carried out if one of the enrichment operations laid down in Part I of Annex VIII to Regulation (EU) No 1308/2013 has been applied to one of the wine products used in the preparation of the wine in question. (4) The alcohol content may be reduced by a maximum of 20 % and the total alcoholic strength by volume of the final product must comply with that defined in point (a) of the second paragraph of point (1) of Part II of Annex VII to Regulation (EU) No 1308/2013. (5) The treatment is to be carried out under the responsibility of an oenologist or qualified technician. (6) The treatment must be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. (7) The Member States may require this treatment to be notified in advance to the competent authorities. Appendix 9 Requirements for treatment to reduce the sugar content of musts by membrane coupling The aim of treatment to reduce sugar content (the treatment) is to remove sugar from a must by membrane coupling linking microfiltration or ultrafiltration to nanofiltration or reverse osmosis. Requirements: (1) The treatment induces a reduction in volume as a function of the quantity of the sugar content of the sugar solution removed from the initial must. (2) The processes must allow the content of must constituents other than the sugars to be preserved. (3) The reduction in sugar content of musts excludes the correction of the alcohol content of wines which are derived from them. (4) The treatment must not be used in conjunction with one of the enrichment operations provided for in Part I of Annex VIII to Regulation (EU) No 1308/2013. (5) The treatment is carried out on a volume of must determined as a function of the sugar content reduction objective being sought. (6) The objective of the first stage is to render the must suitable for the second stage of concentration and to preserve the macromolecules greater in size than the membrane's cut-off threshold. This stage may be carried out by ultrafiltration. (7) The permeate obtained during the first stage of treatment is then concentrated by nanofiltration or by reverse osmosis. The original water and the organic acids not retained by nanofiltration in particular may be reintroduced in the treated must. (8) The treatment must be carried out under the responsibility of an oenologist or qualified technician. (9) The membranes used must comply with the requirements of Regulation (EC) No 1935/2004 and Regulation (EU) No 10/2011 and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV. Appendix 10 Requirements for the treatment of wines using a membrane technology coupled with activated carbon to reduce excess 4-ethylphenol and 4-ethylguaiacol The aim of the treatment is to reduce the content of 4-ethylphenol and 4-ethylguaiacol of microbial origin that constitutes organoleptic defects and masks the aromas of the wine. Requirements: (1) The treatment is to be carried out under the responsibility of an oenologist or qualified technician. (2) The treatment must be recorded in the register referred to in Article 147(2) of Regulation (EU) No 1308/2013. (3) The membranes used must comply with the requirements of Regulations (EC) No 1935/2004 and (EU) No 10/2011 and with the national provisions adopted for the implementation thereof. They must comply with the requirements of the International Oenological Codex published by the OIV. PART B THE MAXIMUM SULPHUR DIOXIDE CONTENT OF WINES A. THE SULPHUR DIOXIDE CONTENT OF WINES 1. The total sulphur dioxide content of wines, other than sparkling wines and liqueur wines, on their release to the market for direct human consumption, may not exceed: (a) 150 milligrams per litre for red wines; (b) 200 milligrams per litre for white and rosÃ © wines. 2. Notwithstanding points 1(a) and (b), the maximum sulphur dioxide content shall be raised, as regards wines with a sugar content, expressed as the sum of glucose and fructose, of not less than five grams per litre, to: (a) 200 milligrams per litre for red wines; (b) 250 milligrams per litre for white and rosÃ © wines; (c) 300 milligrams per litre for:  wines entitled to the description SpÃ ¤tlese in accordance with Union provisions,  white wines entitled to one of the following protected designations of origin: Bordeaux supÃ ©rieur, Graves de Vayres, CÃ ´tes de Bordeaux-Saint-Macaire for the wines so-called moelleux, PremiÃ ¨res CÃ ´tes de Bordeaux, CÃ ´tes de Bergerac, CÃ ´tes de Montravel, Gaillac followed by the terms doux or vendanges tardives, Rosette and SavenniÃ ¨res,  white wines entitled to the protected designations of origin Allela, Navarra, PenedÃ ¨s, Tarragona and Valencia and wines entitled to a protected designation of origin from the Comunidad AutÃ ³noma del PaÃ ­s Vasco and described as vendimia tardia,  sweet wines entitled to the protected designation of origin Binissalem-Mallorca,  wines produced from overripe grapes and from raisined grapes entitled to the protected designation of origin MÃ ¡laga with a residual sugar content equal to or more than 45 g/l,  wines originating in the United Kingdom produced in accordance with UK legislation where the sugar content is more than 45 g/l,  wines from Hungary bearing the protected designation of origin Tokaji and described in accordance with Hungarian provisions as Tokaji Ã ©des szamorodni or Tokaji szÃ raz szamorodni,  wines entitled to one of the following protected designations of origin: Loazzolo, Alto Adige and Trentino described by the terms or one of the terms: passito or vendemmia tardiva,  wines entitled to the protected designation of origin: Colli orientali del Friuli accompanied by the term Picolit,  wines entitled to the protected designations of origin Moscato di Pantelleria naturale and Moscato di Pantelleria,  wines from the Czech Republic entitled to the description pozdnÃ ­ sbÃ r,  wines from Slovakia entitled to a protected designation of origin and described by the term neskorÃ ½ zber and Slovak Tokaj wines entitled to the protected designation of origin TokajskÃ © samorodnÃ © suchÃ © or TokajskÃ © samorodnÃ © sladkÃ ©,  wines from Slovenia entitled to a protected designation of origin and described by the term vrhunsko vino ZGP  pozna trgatev,  white wines with the following protected geographical indications, with a total alcoholic strength by volume of more than 15 % vol. and a sugar content of more than 45 g/l:  Franche-ComtÃ ©,  Coteaux de l'Auxois,  SaÃ ´ne-et-Loire,  Coteaux de l'ArdÃ ¨che,  Collines rhodaniennes,  ComtÃ © Tolosan,  CÃ ´tes de Gascogne,  Gers,  Lot,  CÃ ´tes du Tarn,  CorrÃ ¨ze,  Ile de BeautÃ ©,  Oc,  Thau,  Val de Loire,  MÃ ©diterranÃ ©e,  ComtÃ ©s rhodaniens,  CÃ ´tes de Thongue,  CÃ ´te Vermeille,  Agenais,  Landes,  Allobrogie,  Var,  sweet wines originating in Greece with an actual alcoholic strength by volume equal to or more than 15 % vol. and a sugar content equal to or more than 45 g/l and entitled to one of the following protected geographical indications:  Ã Ã ³Ã ¹Ã ¿ Ã Ã Ã ¿Ã  (Mount Athos  Holy Mount Athos  Holy Mountain Athos  Mont Athos  Ã Ã ³Ã ¹Ã ¿ Ã Ã Ã ¿Ã  Ã Ã ¸Ã Ã ),  Ã Ã Ã ³Ã ¿Ã »Ã ¯Ã ´Ã ± (Ã rgolida),  Ã Ã Ã ±Ã Ã ± (Achaia),  Ã ÃÃ ±Ã ½Ã ¿Ã ¼Ã ® (Epanomi),  Ã Ã Ã ºÃ »Ã ¬Ã ´Ã µÃ  (Cyclades),  Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ± (Lakonia),  Ã Ã ¹Ã µÃ Ã ¯Ã ± (Pieria),  Ã ¤Ã Ã Ã ½Ã ±Ã ²Ã ¿Ã  (Tyrnavos),  Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ± (Florina),  sweet wines originating in Cyprus with an actual alcoholic strength by volume equal to or less than 15 % vol. and a sugar content equal to or more than 45 g/l and entitled to the protected designation of origin Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria),  sweet wines originating in Cyprus produced from overripe grapes or from raisined grapes with a total alcoholic strength by volume equal to or more than 15 % vol. and a sugar content equal to or more than 45 g/l and entitled to one of the following protected geographical indications:  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ ¼Ã µÃ Ã Ã  (Regional wine of Lemesos),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¬Ã Ã ¿Ã  (Regional wine of Pafos),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã ¬Ã Ã ½Ã ±Ã ºÃ ± (Regional wine of Larnaka),  Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± (Regional wine of Lefkosia),  wines originating in Malta with a total alcoholic strength by volume greater than or equal to 13,5 % vol. and a sugar content greater than or equal to 45 g/l and entitled to the protected designation of origin Malta and Gozo,  wines from Croatia entitled to a protected designation of origin and described by the term kvalitetno vino KZP  desertno vino or vrhunsko vino KZP  desertno vino where the sugar content is more than 50 g/l or vrhunsko vino KZP  kasna berba;  wines from raisined grapes bearing the protected designation of origin Ponikve, where the sugar content is more than 50 g/l,  wines bearing the protected designation of origin MuÃ ¡kat momjanski/Moscato di Momiano described by the terms kvalitetno vino KZP  desertno vino or vrhunsko vino KZP  desertno vino where the sugar content is more than 50 g/l; (d) 350 milligrams per litre for:  wines entitled to the description Auslese in accordance with Union provisions,  Romanian white wines entitled to one of the following protected designations of origin: Murfatlar, Cotnari, TÃ ¢rnave, Pietroasa, Valea CÃ lugÃ reascÃ ,  wines from the Czech Republic entitled to the description vÃ ½bÃ r z hroznÃ ¯,  wines from Slovakia entitled to a protected designation of origin and described by the term vÃ ½ber z hrozna and Slovak Tokaj wines entitled to the protected designation of origin TokajskÃ ½ mÃ ¡slÃ ¡Ã ¡ or TokajskÃ ½ forditÃ ¡Ã ¡,  wines from Slovenia entitled to a protected designation of origin and described by the term vrhunsko vino ZGP  izbor,  wines entitled to the traditional expression KÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor,  wines from Italy of the aleatico type entitled to the protected designation of origin Pergola and the traditional expression passito,  wines from Croatia entitled to a protected designation of origin and described by the term vrhunsko vino KZP  izborna berba,  wines from Hungary entitled to a protected designation of origin and described in accordance with Hungarian provisions as VÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor or FÃ bor; (e) 400 milligrams per litre for:  wines entitled to the descriptions Beerenauslese, Ausbruch, Ausbruchwein, Trockenbeerenauslese, Strohwein, Schilfwein and Eiswein in accordance with Union provisions,  white wines entitled to one of the following protected designations of origin: Sauternes, Barsac, Cadillac, CÃ ©rons, Loupiac, Sainte-Croix- du-Mont, Monbazillac, Bonnezeaux, Quarts de Chaume, Coteaux du Layon, Coteaux de l'Aubance, Graves SupÃ ©rieures, Sainte-Foy Bordeaux, Haut-Montravel, Saussignac, JuranÃ §on except where followed by the term sec, Anjou-Coteaux de la Loire, Coteaux du Layon followed by the name of the commune of origin, Chaume, Coteaux de Saumur, Coteaux du Layon followed by the term premier cru and completed by the complementary geographical denomination Chaume, Pacherenc du Vic Bilh except where followed by the term sec, Alsace et Alsace grand cru followed by the term vendanges tardives or sÃ ©lection de grains nobles,  sweet wines originating in Greece produced from overripe grapes and from raisined grapes with a residual sugar content, expressed as sugar, equal to or more than 45 g/l and entitled to one of the following protected designations of origin:  Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes),  Ã Ã ®Ã ¼Ã ½Ã ¿Ã  (Limnos),  Malvasia Ã Ã ¬Ã Ã ¿Ã  (Malvasia Paros),  Malvasia Ã £Ã ·Ã Ã µÃ ¯Ã ±Ã  (Malvasia Sitia),  Malvasia Ã §Ã ¬Ã ½Ã ´Ã ±Ã ºÃ ±Ã   Candia,  Ã Ã ¿Ã ½Ã µÃ ¼Ã ²Ã ±Ã Ã ¯Ã ±- Malvasia (Monemvasia  Malvasia),  Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat of Kefalonia  Muscat de CÃ ©phalonie),  Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat of Limnos),  Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿ Ã Ã ±Ã Ã Ã Ã ½ (Muscat of Patra),  Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ¬Ã Ã Ã ±Ã  (Muscat of Rio Patra),  Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat of Rodos),  Ã Ã µÃ ¼Ã ­Ã ± (Nemea),  Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos),  Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini),  Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), and sweet wines originating in Greece produced from overripe grapes and from raisined grapes entitled to one of the following protected geographical indications:  Ã Ã ³Ã ¹Ã ¿ Ã Ã Ã ¿Ã  (Mount Athos  Holy Mount Athos  Holy Mountain Athos  Mont Athos  Ã Ã ³Ã ¹Ã ¿ Ã Ã Ã ¿Ã  Ã Ã ¸Ã Ã ),  Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ Ã Ã ­Ã »Ã ±Ã ³Ã ¿Ã  (Aegean Sea  Aigaio Pelagos),  Ã Ã Ã ¬Ã ¼Ã ± (Drama),  Ã Ã Ã ¬Ã ºÃ »Ã µÃ ¹Ã ¿ (Iraklio),  Ã Ã ±Ã Ã Ã ¿Ã Ã ¹Ã ¬ (Kastoria),  Ã Ã Ã ®Ã Ã · (Crete),  Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± (Macedonia),  Ã ¡Ã ­Ã ¸Ã Ã ¼Ã ½Ã ¿ (Rethimno),  Ã £Ã ¹Ã ¬Ã Ã ¹Ã Ã Ã ± (Siatista),  Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã ´Ã ± (Sterea Ellada),  Ã §Ã ±Ã ½Ã ¹Ã ¬ (Chania),  wines from the Czech Republic entitled to the descriptions vÃ ½bÃ r z bobulÃ ­, vÃ ½bÃ r z cibÃ ©b, ledovÃ © vÃ ­no or slÃ ¡movÃ © vÃ ­no,  wines from Slovakia entitled to a protected designation of origin and described by the terms bobuÃ ¾ovÃ ½ vÃ ½ber, hrozienkovÃ ½ vÃ ½ber, cibÃ ©bovÃ ½ vÃ ½ber, Ã ¾adovÃ © vÃ ­no or slamovÃ © vÃ ­no and Slovak Tokaj wines entitled to the protected designation of origin TokajskÃ ½ vÃ ½ber, TokajskÃ ¡ esencia or TokajskÃ ¡ vÃ ½berovÃ ¡ esencia,  wines from Hungary entitled to a protected designation of origin and described in accordance with Hungarian provisions as Tokaji mÃ ¡slÃ ¡s, Tokaji fordÃ ­tÃ ¡s, Tokaji aszÃ ºeszencia, Tokaji eszencia, Tokaji aszÃ º or TÃ ¶ppedt szÃ lÃ bÃ l kÃ ©szÃ ¼lt bor or JÃ ©gbor,  wines entitled to the protected designation of origin Albana di Romagna and described by the term passito,  Luxembourg wines entitled to a protected designation of origin and described by the terms vendanges tardives, vin de glace or vin de paille,  wines from Portugal entitled to a protected designation of origin or a protected geographical indication and to the statement colheita tardia,  wines from Slovenia entitled to a protected designation of origin and described by the terms vrhunsko vino ZGP  jagodni izbor, vrhunsko vino ZGP  ledeno vino or vrhunsko vino ZGP  suhi jagodni izbor,  wines originating in Canada entitled to the description Icewine,  wines from Croatia entitled to a protected designation of origin and described by the term vrhunsko vino KZP  izborna berba bobica, vrhunsko vino KZP  izborna berba prosuÃ ¡enih bobica or vrhunsko vino KZP  ledeno vino. 3. The lists of wines bearing a protected designation of origin or a protected geographical indication set out in points 2(c), (d) and (e) may be amended to include new wines or where the production conditions of the wines are amended or the designation of origin or geographical indication is changed. Member States shall send a request for derogation to the Commission in accordance with Commission Delegated Regulation (EU) 2017/1183 and provide all the necessary technical information for the wines concerned, including their product specifications and the annual quantities produced. 4. In years when climatic conditions make this exceptionally necessary, Member States may authorise an increase of a maximum of 50 milligrams per litre in the maximum total sulphur dioxide levels of less than 300 milligrams per litre for wines produced in certain wine-growing areas within their territory. Member States shall notify those derogations within one month following the granting of the derogation to the Commission in accordance with Delegated Regulation (EU) 2017/1183 by specifying the year, the wine growing areas and the wines concerned and providing evidence indicating that the climatic conditions make the increase necessary. The Commission shall then publish the derogation on its website. 5. Member States may apply more restrictive provisions to wines produced within their territory. B. THE SULPHUR DIOXIDE CONTENT OF LIQUEUR WINES The total sulphur dioxide content of liqueur wines, on their release to the market for direct human consumption, may not exceed: (a) 150 mg/l where the sugar content is less than 5 g/l; (b) 200 mg/l where the sugar content is not less than 5 g/l. C. THE SULPHUR DIOXIDE CONTENT OF SPARKLING WINES 1. The total sulphur dioxide content of sparkling wines, on their release to the market for direct human consumption, may not exceed: (a) 185 mg/l for all categories of quality sparkling wine; and (b) 235 mg/l for other sparkling wines. 2. Where climate conditions make this necessary in certain wine-growing areas of the Union, the Member States concerned may authorise an increase of up to 40 mg/l in the maximum total sulphur dioxide content for the sparkling wines referred to in point 1(a) and (b) produced in their territory, provided that the wines covered by this authorisation are not sent outside the Member State in question. PART C THE MAXIMUM VOLATILE ACID CONTENT OF WINES 1. The volatile acid content may not exceed: (a) 18 milliequivalents per litre for partially fermented grape must; (b) 18 milliequivalents per litre for white and rosÃ © wines; or (c) 20 milliequivalents per litre for red wines. 2. The levels referred to in point 1 shall apply: (a) to products from grapes harvested within the Union, at the production stage and at all stages of marketing; (b) to partially fermented grape must and wines originating in third countries, at all stages following their entry into the geographical territory of the Union. 3. Member States may grant derogations from the limits set out in point 1: (a) for certain wines bearing a protected designation of origin or a protected geographical indication:  where they have been aged for a period of at least two years, or  where they have been produced according to particular methods; (b) for wines with a total alcoholic strength by volume of at least 13 % vol. Member States shall notify those derogations to the Commission in accordance with Delegated Regulation (EU) 2017/1183 and within one month following the date of granting the derogation. The Commission shall then make public the derogation on its website. PART D LIMITS AND CONDITIONS FOR THE SWEETENING OF WINES 1. The sweetening of wine may be authorised only if carried out using one or more of the following products: (a) grape must; (b) concentrated grape must; (c) rectified concentrated grape must. The total alcoholic strength by volume of the wine in question may not be increased by more than 4 % vol. 2. The sweetening of imported wines intended for direct human consumption and bearing a geographical indication is forbidden within the territory of the Union. The sweetening of other imported wines shall be subject to the same conditions as wines produced in the Union. 3. The sweetening of a wine bearing a protected designation of origin may be authorised by a Member State only if it is carried out: (a) in accordance with the conditions and limits laid down in this Annex; (b) within the region in which the wine was produced or within an area in immediate proximity. The grape must and concentrated grape must referred to in point 1 must originate in the same region as the wine for the sweetening of which it is used. 4. The sweetening of wines shall be authorised only at the production and wholesale stages. (1) The year in brackets following references to a file of the OIV Code of Oenological Practices indicates the version of the file authorised by the Union as authorised oenological practices, subject to the conditions and limits of use set out in this table. (2) Regulation (EC) No 1935/2004 of the European Parliament and of the Council on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (OJ L 338, 13.11.2004, p 4). (3) Commission Regulation (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (OJ L 12, 15.1.2011, p. 1). (4) The year in brackets following references to a file of the OIV Code of Oenological Practices indicates the version of the file authorised by the Union as authorised oenological practices, subject to the conditions and limits of use set out in this table. (5) Substances used as processing aids as referred to in Article 20(d) of Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). (6) The authorised oenological compounds are to be used in line with the provisions contained in the files of the OIV Code of Oenological Practices referred to in column 3 unless any further conditions and limits of use as laid down in this column apply. (7) If not applicable to all categories of wine products laid down in Part II of Annex VII to Regulation (EU) No 1308/2013. (8) The ammonium salts referred to in line 4.2, 4.3 and 4.4 may also be used in combination, up to the overall limit of 1g/l or 0,3 g/l for the second fermentation of sparkling wine. However, the ammonium salt referred to in line 4.4 may not exceed the limit referred to in line 4.4. (9) See also Article 9(2) of this Regulation. (10) When they are used as additives a referred to in point 20 of Annex I to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). ANNEX II AUTHORISED OENOLOGICAL PRACTICES AND RESTRICTIONS APPLICABLE TO SPARKLING WINES, QUALITY SPARKLING WINES AND QUALITY AROMATIC SPARKLING WINES A. Sparkling wine 1. For the purposes of this point and Sections B and C of this Annex: (a) tirage liqueur means the product added to the cuvÃ ©e to provoke secondary fermentation; (b) expedition liqueur means the product added to sparkling wines to give them special taste qualities. 2. The expedition liqueur may contain only:  sucrose,  grape must,  grape must in fermentation,  concentrated grape must,  rectified concentrated grape must,  wine, or  a mixture thereof, with the possible addition of wine distillate. 3. Without prejudice to enrichment authorised pursuant to Regulation (EU) No 1308/2013 for the constituents of a cuvÃ ©e, any enrichment of the cuvÃ ©e shall be prohibited. 4. However, each Member State may, in respect of regions and varieties for which it is technically justified, authorise the enrichment of the cuvÃ ©e at the place of preparation of the sparkling wines provided that: (a) none of the constituents of the cuvÃ ©e has previously undergone enrichment; (b) the said constituents are derived solely from grapes harvested in its territory; (c) the enrichment is carried out in a single operation; (d) the following limits are not exceeded: (i) 3 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone A; (ii) 2 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone B; (iii) 1,5 % vol. for a cuvÃ ©e comprising constituents from wine-growing zone C; (e) the method used is the addition of sucrose, concentrated grape must or rectified concentrated grape must. 5. The addition of tirage liqueur and expedition liqueur shall be considered neither as enrichment nor as sweetening. The addition of tirage liqueur may not cause an increase in the total alcoholic strength by volume of the cuvÃ ©e of more than 1,5 % vol. This increase shall be measured by calculating the difference between the total alcoholic strength by volume of the cuvÃ ©e and the total alcoholic strength by volume of the sparkling wine before any expedition liqueur is added. 6. The addition of expedition liqueur shall be carried out in such a way as not to increase the actual alcoholic strength by volume of the sparkling wine by more than 0,5 % vol. 7. Sweetening of the cuvÃ ©e and its constituents shall be prohibited. 8. In addition to any acidification or deacidification of the constituents of the cuvÃ ©e in accordance with Regulation (EU) No 1308/2013, the cuvÃ ©e may be subject to acidification or deacidification. Acidification and deacidification of the cuvÃ ©e shall be mutually exclusive. Acidification may be carried out only up to a maximum of 1,5 grams per litre, expressed as tartaric acid, i.e. 20 milliequivalents per litre. 9. In years of exceptional climate conditions, the maximum limit of 1,5 grams per litre or 20 milliequivalents per litre may be raised to 2,5 grams per litre or 34 milliequivalents per litre, provided that the natural acidity of the products is not less than 3 g/l, expressed as tartaric acid, or 40 milliequivalents per litre. 10. The carbon dioxide contained in the sparkling wines may be produced only as a result of the alcoholic fermentation of the cuvÃ ©e from which such wine is prepared. Such fermentation, unless it is intended for processing grapes, grape must or partially fermented grape must directly into sparkling wine, may result only from the addition of tirage liqueur. It may take place only in bottles or in closed tanks. The use of carbon dioxide in the case of the process of transfer by counter- pressure is authorised under supervision and on condition that the inevitable gaseous exchanges with the carbon dioxide from the alcoholic fermentation of the cuvÃ ©e do not increase the pressure of carbon dioxide contained in sparkling wines. 11. In the case of sparkling wines other than sparkling wines bearing a protected designation of origin: (a) the tirage liqueur intended for their preparation may contain only:  grape must,  grape must in fermentation,  concentrated grape must,  rectified concentrated grape must, or  sucrose and wine; (b) the actual alcoholic strength by volume, including the alcohol contained in any expedition liqueur added, shall be not less than 9,5 % vol. B. Quality sparkling wine 1. The tirage liqueur intended for the production of a quality sparkling wine may contain only: (a) sucrose; (b) concentrated grape must; (c) rectified concentrated grape must; (d) grape must or partially fermented grape must; or (e) wine. 2. Producer Member States may define any supplementary or more stringent characteristics or conditions of production and circulation for quality sparkling wines produced in their territory. 3. The manufacture of quality sparkling wines is also covered by the rules referred to in:  points 1 to 10 of Section A,  point 3 of Section C for the actual alcoholic strength, point 5 of Section C for the minimum excess pressure and points 6 and 7 of Section C for the minimum length of the production process, without prejudice to point 4(d) of Section B of this Annex, 4. As regards quality aromatic sparkling wines: (a) except by way of derogation, these may be obtained only by making exclusive use, when constituting the cuvÃ ©e, of grape must or partially fermented grape must derived from wine varieties contained in the list given in the Appendix to this Annex. However, quality aromatic sparkling wine may be produced in the traditional way by using, as constituents of the cuvÃ ©e, wines obtained from grapes of the Glera variety harvested in the regions of Veneto and Friuli-Venezia Giulia; (b) control of the fermentation process before and after the cuvÃ ©e has been constituted, in order to render the cuvÃ ©e sparkling, may be effected only by refrigeration or other physical processes; (c) the addition of expedition liqueur shall be prohibited; (d) the length of the production process for quality aromatic sparkling wines may not be less than one month. C. Sparkling wines and quality sparkling wines bearing a protected designation of origin 1. The total alcoholic strength by volume of the cuvÃ ©es intended for the preparation of quality sparkling wines bearing a protected designation of origin shall be not less than:  9,5 % vol. in wine-growing zones C III,  9 % vol. in other wine-growing zones. 2. However, the cuvÃ ©es intended for the preparation of quality sparkling wines with the protected designations of origin Prosecco, Conegliano Valdobbiadene  Prosecco and Colli Asolani  Prosecco or Asolo  Prosecco and prepared from a single vine variety may have a total alcoholic strength by volume of not less than 8,5 % vol. 3. The actual alcoholic strength by volume of quality sparkling wines bearing a protected designation of origin, including the alcohol contained in any expedition liqueur added, shall be not less than 10 % vol. 4. The tirage liqueur for sparkling wines and quality sparkling wines bearing a protected designation of origin may contain only: (a) sucrose; (b) concentrated grape must; (c) rectified concentrated grape must; and: (a) grape must; (b) partially fermented grape must; (c) wine; suitable for yielding the same sparkling wine or quality sparkling wine bearing a protected designation of origin as that to which the tirage liqueur is added. 5. Notwithstanding point 5(c) of Part II of Annex VII to Regulation (EU) No 1308/2013, when kept at a temperature of 20 °C in closed containers of a capacity of less than 25 cl., quality sparkling wines with a protected designation of origin must have an excess pressure of not less than 3 bar. 6. The duration of the process of making quality sparkling wines bearing a protected designation of origin, including ageing in the undertaking where they are made and reckoned from the start of the fermentation process designed to make the wines sparkling, may not be less than: (a) six months where the fermentation process designed to make the wines sparkling takes place in closed tanks; (b) nine months where the fermentation process designed to make the wines sparkling takes place in the bottles. 7. The duration of the fermentation process designed to make the cuvÃ ©e sparkling and the duration of the presence of the cuvÃ ©e on the lees shall not be less than:  90 days,  30 days if the fermentation takes place in containers with stirrers. 8. The rules laid down in points 1 to 10 of Section A and point 2 of Section B shall also apply to sparkling wines and quality sparkling wines bearing a protected designation of origin. 9. As regards quality aromatic sparkling wines bearing a protected designation of origin: (a) these wines may be obtained solely by using, for constituting the cuvÃ ©e, grape must or partially fermented grape must of vine varieties on the list given in the Appendix to this Annex, provided that these varieties are recognised as suitable for the production of quality sparkling wines bearing a protected designation of origin in the region whose name the quality sparkling wines bearing a protected designation of origin bear. By derogation, a quality aromatic sparkling wine bearing a protected designation of origin may be produced by using, as constituents of the cuvÃ ©e, wines obtained from grapes of the Glera vine variety harvested in the regions of the designations of origin Prosecco, Conegliano-Valdobbiadene  Prosecco, Colli Asolani  Prosecco and Asolo  Prosecco; (b) control of the fermentation process before and after the cuvÃ ©e has been constituted, in order to render the cuvÃ ©e sparkling, may be effected only by refrigeration or other physical processes; (c) the addition of expedition liqueur shall be prohibited; (d) the actual alcoholic strength by volume of quality aromatic sparkling wines bearing a protected designation of origin may not be less than 6 % vol.; (e) the total alcoholic strength by volume of quality aromatic sparkling wines bearing a protected designation of origin may not be less than 10 % vol.; (f) when kept at a temperature of 20 °C in closed containers, quality aromatic sparkling wines bearing a protected designation of origin must have an excess pressure of not less than 3 bar; (g) notwithstanding point 6 of this Section, the duration of the process of producing quality aromatic sparkling wines bearing a protected designation of origin must not be less than one month. Appendix List of wine grape varieties which may be used to constitute the cuvÃ ©e for preparing quality aromatic sparkling wines and quality sparkling wines bearing a protected designation of origin AirÃ ©n AlbariÃ ±o Aleatico N Alvarinho Ã Ã Ã Ã Ã Ã ¹Ã ºÃ ¿ (Assyrtiko) Bourboulenc B Brachetto N. BusuioacÃ  de Bohotin Clairette B Colombard B Csaba gyÃ ¶ngye B Cserszegi fÃ ±szeres B DevÃ ­n FernÃ £o Pires Freisa N Gamay N GewÃ ¼rztraminer Rs GirÃ ² N Glera Ã Ã »Ã Ã ºÃ µÃ Ã Ã ¸Ã Ã ± (Glykerythra) Huxelrebe Irsai OlivÃ ©r B Macabeo B Macabeu B Toutes les MalvasÃ ­as All the Malvoisies Mauzac blanc and rosÃ © Monica N Tous les Moscateles Ã Ã ¿Ã Ã Ã ¿Ã Ã ¯Ã »Ã µÃ Ã ¿ (Moschofilero) MÃ ¼ller-Thurgau B All the Muscatels Manzoni moscato NektÃ ¡r PÃ ¡lava B Parellada B Perle B Piquepoul B Poulsard Ã ¡Ã ¿Ã ´Ã ¯Ã Ã ·Ã  (Roditis) Scheurebe TÃ mÃ ¢ioasÃ  romÃ ¢neascÃ  Torbato Touriga Nacional Verdejo ZefÃ ­r B ANNEX III AUTHORISED OENOLOGICAL PRACTICES AND RESTRICTIONS APPLICABLE TO LIQUEUR WINES AND LIQUEUR WINES BEARING A PROTECTED DESIGNATION OF ORIGIN OR PROTECTED GEOGRAPHICAL INDICATION A. Liqueur wines 1. The products referred to in point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013 and used for preparing liqueur wines and liqueur wines bearing a protected designation of origin or a protected geographical indication may only have undergone, where appropriate, the oenological practices and processes referred to in either Regulation (EU) No 1308/2013 or this Regulation. 2. However, (a) the increase in natural alcoholic strength by volume may only arise from the use of the products referred to in points (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013; and (b) by derogation, Spain is authorised to permit the use of calcium sulphate for Spanish wines described by the traditional terms vino generoso or vino generoso de licor where this practice is traditional and provided that the sulphate content of the product so treated is not more than 2,5 g/l, expressed as potassium sulphate. These products may undergo additional acidification up to a maximum limit of 1,5 g/l. 3. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines and liqueur wines bearing a protected designation of origin or a protected geographical indication prepared within their territory, the oenological practices referred to in Regulation (EU) No 1308/2013 and in this Regulation shall be authorised for those products. 4. The following are also authorised: (a) sweetening, subject to a declaration and registration requirement, where the products used have not been enriched with concentrated grape must, by means of:  concentrated grape must or rectified concentrated grape must, provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 3 % vol.,  concentrated grape must, rectified concentrated grape must or must from raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, for Spanish wine described by the traditional expression vino generoso de licor and provided that the increase in the total alcoholic strength by volume of the wine in question is not greater than 8 % vol.,  concentrated grape must or rectified concentrated grape must for liqueur wines bearing the protected designation of origin Madeira and provided that the increase in the total alcoholic strength by volume of the wine in question is not more than 8 % vol.; (b) the addition of alcohol, distillate or spirits, as referred to in points (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013, in order to compensate for losses due to evaporation during ageing; (c) ageing in vessels at a temperature not exceeding 50 oC, for liqueur wines bearing the protected designation of origin Madeira. 5. The vine varieties from which the products referred to in point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013 used for the preparation of liqueur wines and liqueur wines bearing a protected designation of origin or a protected geographical indication are produced shall be selected from those referred to in Article 81(2) of Regulation (EU) No 1308/2013. 6. The natural alcoholic strength by volume of the products referred to in point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013 used for the preparation of a liqueur wine other than a liqueur wine bearing a protected designation of origin or a protected geographical indication may not be less 12 % vol. B. Liqueur wines bearing a protected designation of origin (provisions other than those laid down in Section A of this Annex and concerning specifically liqueur wines bearing a protected designation of origin) 1. The list of liqueur wines bearing a protected designation of origin the production of which involves the use of grape must or the mixture of grape must with wine, referred to in the fourth indent of point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013, is set out in Section A of Appendix 1 to this Annex. 2. The list of liqueur wines bearing a protected designation of origin to which the products referred to in point (3)(f) of Part II of Annex VII to Regulation (EU) No 1308/2013 may be added is given in Section B of Appendix 1 to this Annex. 3. The products referred to in point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013 and concentrated grape must and partially fermented grape must obtained from raisined grapes referred to in point (3)(f)(iii) of that Part II of Annex VII used for the preparation of liqueur wine bearing a protected designation of origin must come from the region whose name the liqueur wine bearing a protected designation of origin in question bears. However, as concerns liqueur wines bearing the protected designation of origin MÃ ¡laga and Jerez-XÃ ©rÃ ¨s-Sherry, the must of raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, obtained from the Pedro XimÃ ©nez vine variety, may come from the Montilla-Moriles region. 4. The operations referred to in points 1 to 4 of Section A of this Annex for the preparation of a liqueur wine bearing a protected designation of origin may be performed only within the region referred to in point 3. However, as regards the liqueur wine bearing a protected designation of origin for which the designation Porto is reserved for the product prepared from grapes obtained from the region delimited as the Douro, the additional manufacturing and ageing processes may take place either in the aforementioned region or in Vila Nova de Gaia  Porto. 5. Without prejudice to any provisions of a more restrictive nature which the Member States may adopt for liqueur wines bearing a protected designation of origin prepared within their territory: (a) the natural alcoholic strength by volume of the products referred to in point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013 used for the preparation of a liqueur wine bearing a protected designation of origin may not be less than 12 % vol. However, some liqueur wines bearing a protected designation of origin on one of the lists given in Section A of Appendix 2 to this Annex may be obtained from: (i) grape must with a natural alcoholic strength by volume of not less than 10 % vol. in the case of liqueur wines bearing a protected designation of origin obtained by the addition of spirit obtained from wine or grape marc with a designation of origin, possibly from the same holding; or (ii) partially fermented grape must or, in the case of the second indent below, from wine with an initial natural alcoholic strength by volume of not less than:  11 % vol. in the case of liqueur wines bearing a protected designation of origin obtained by the addition of neutral alcohol, or of a distillate of wine with an actual alcoholic strength by volume of not less than 70 % vol., or of spirit of vinous origin,  10,5 % vol. for wines prepared from white grape must referred to in list 3 given in Section A of Appendix 2,  9 % vol. in the case of a Portuguese liqueur wine bearing the protected designation of origin Madeira, the production of which is traditional and customary in accordance with the national legislation, which makes express provision for such a wine; (b) the list of liqueur wines bearing a protected designation of origin having, notwithstanding point (3)(b) of Part II of Annex VII to Regulation (EU) No 1308/2013, a total alcoholic strength by volume of less than 17,5 % vol. but not less than 15 % vol., where national legislation applicable thereto before 1 January 1985 expressly so provides, is given in Section B of Appendix 2. 6. The specific, traditional terms Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã , vino dulce natural, vino dolce naturale and vinho doce natural shall be used only for liqueur wines bearing a protected designation of origin:  obtained from harvests at least 85 % of which are of the vine varieties listed in Appendix 3,  derived from musts with an initial natural sugar content of at least 212 grams per litre,  obtained by adding alcohol, distillate or spirits, as referred to in points (3)(e) and (f) of Part II of Annex VII to Regulation (EU) No 1308/2013 to the exclusion of any other enrichment. 7. Insofar as is necessary to conform to traditional production practices, Member States may, for liqueur wines bearing a protected designation of origin produced within their territory, stipulate that the specific traditional name vin doux naturel is used only for liqueur wines bearing a protected designation of origin which are:  made directly by producers harvesting the grapes and exclusively from their harvests of Muscatel, Grenache, Maccabeo or Malvoisie grapes; however, harvests which have been obtained from vineyards that are also planted with vine varieties other than the four indicated above may be included provided these do not constitute more than 10 % of the total stock,  obtained within the limit of a yield per hectare of 40 hl of grape must referred to in the first and fourth indents of point (3)(c) of Part II of Annex VII to Regulation (EU) No 1308/2013, any greater yield resulting in the entire harvest ceasing to be eligible for the description vin doux naturel,  derived from a grape must as referred to above with an initial natural sugar content of at least 252 grams per litre,  obtained, to the exclusion of any other enrichment, by the addition of alcohol of vinous origin amounting in pure alcohol to a minimum of 5 % of the volume of the grape must as referred to above used and a maximum represented by the lower of the following two proportions:  either 10 % of the volume of the abovementioned grape must used, or,  40 % of the total alcoholic strength by volume of the finished product represented by the sum of the actual alcoholic strength by volume and the equivalent of the potential alcoholic strength by volume calculated on the basis of 1 % vol. of pure alcohol for 17,5 grams of residual sugar per litre. 8. In the case of liqueur wines, the specific traditional name vino generoso shall be used only for dry liqueur wines bearing a protected designation of origin developed totally or partly under flor and:  obtained only from white grapes obtained from the Palomino de Jerez, Palomino fino, Pedro XimÃ ©nez, Verdejo, Zalema and Garrido Fino vine varieties,  released to the market after it has been matured for an average of two years in oak barrels. Development under flor as referred to in the first subparagraph means the biological process which, occurring when a film of typical yeasts develops spontaneously at the free surface of the wine after total alcoholic fermentation of the must, gives the product specific analytic and organoleptic characteristics. 9. The specific traditional name vinho generoso shall be used only for liqueur wines with the protected designations of origin Porto, Madeira, Moscatel de Setubal and Carcavelos in association with the respective designation of origin. 10. The specific traditional name vino generoso de licor shall be used only for liqueur wines bearing a protected designation of origin:  obtained from vino generoso, as referred to in point 8, or from wine under flor capable of producing such a vino generoso, to which has been added either must of raisined grapes to which neutral alcohol of vine origin has been added to prevent fermentation, or rectified concentrated grape must or vino dulce natural,  released to the market after it has been matured for an average of two years in oak barrels. Appendix 1 List of liqueur wines bearing a protected designation of origin the production of which involves special rules A. LIST OF LIQUEUR WINES BEARING A PROTECTED DESIGNATION OF ORIGIN THE PRODUCTION OF WHICH INVOLVES THE USE OF GRAPE MUST OR A MIXTURE THEREOF WITH WINE (Point 1 of Section B of this Annex) GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat of Patra), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Muscat of Rio Patra), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat of Kefalonia/Muscat de Kephalonia), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat of Rodos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat of Limnos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã Ã µÃ ¼Ã ­Ã ± (Nemea), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne of Kefalonia), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphni of Patra) SPAIN Liqueur wines bearing a protected designation of origin Description of product as established by Union rules or national legislation Alicante Moscatel de Alicante Vino dulce CariÃ ±ena Vino dulce Condado de Huelva Pedro XimÃ ©nez Moscatel Mistela EmpordÃ Mistela Moscatel Jerez-XÃ ©rÃ ¨s-Sherry Pedro XimÃ ©nez Moscatel Malaga Vino dulce Montilla-Moriles Pedro XimÃ ©nez Moscatel Priorato Vino dulce Tarragona Vino dulce Valencia Moscatel de Valencia Vino dulce ITALY Cannonau di Sardegna, GirÃ ³ di Cagliari, Malvasia di Bosa, Marsala, Moscato di Sorso-Sennori, Moscato di Trani, Nascodi Cagliari, OltrepÃ ³ Pavese Moscato, San Martino della Battaglia, Trentino, Vesuvio Lacrima Christi. B. LIST OF LIQUEUR WINES BEARING A PROTECTED DESIGNATION OF ORIGIN THE PRODUCTION OF WHICH INVOLVES THE ADDITION OF THE PRODUCTS REFERRED TO IN POINT (3)(f) OF PART II OF ANNEX VII TO REGULATION (EU) No 1308/2013 (Point 2 of Section B of this Annex) 1. List of liqueur wines bearing a protected designation of origin the production of which involves the addition of wine alcohol or dried-grape alcohol with an actual alcoholic strength of not less than 95 % vol. and not more than 96 % vol. (First indent of point (3)(f)(ii) of Part II of Annex VII to Regulation (EU) No 1308/2013) GREECE Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat of Patra), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Muscat of Rio Patra), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat of Kefalonia/Muscat de Kephalonia), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat of Rodos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat of Limnos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphni of Patra), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne of Kefalonia). SPAIN Condado de Huelva, Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, MÃ ¡laga, Montilla-Moriles, Rueda, Terra Alta. CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 2. List of liqueur wines bearing a protected designation of origin the production of which involves the addition of spirits distilled from wine or grape marc with an actual alcoholic strength of not less than 52 % vol. and not more than 86 % vol. (Second indent of point (3)(f)(ii) of Part II of Annex VII to Regulation (EU) No 1308/2013) GREECE Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphni of Patra), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne of Kefalonia), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini), Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes), Ã Ã µÃ ¼Ã ­Ã ± (Nemea). FRANCE Pineau des Charentes or Pineau charentais, Floc de Gascogne, Macvin du Jura. CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 3. List of liqueur wines bearing a protected designation of origin the production of which involves the addition of spirits distilled from dried grapes with an alcoholic strength of not less than 52 % vol. but less than 94,5 % vol. (Third indent of point (3)(f)(ii) of Part II of Annex VII to Regulation (EU) No 1308/2013) GREECE Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphni of Patra), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne of Kefalonia). 4. List of liqueur wines bearing a protected designation of origin the production of which involves the addition of partially fermented grape must obtained from raisined grapes (First indent of point (3)(f)(iii) of Part II of Annex VII to Regulation (EU) No 1308/2013) SPAIN Liqueur wines bearing a protected designation of origin Description of product as established by Union rules or national legislation Jerez-XÃ ©rÃ ¨s-Sherry MÃ ¡laga Montilla-Moriles Vino generoso de licor Vino dulce Vino generoso de licor ITALY Aleatico di Gradoli, GirÃ ³ di Cagliari, Malvasia delle Lipari, Pantelleria passito CYPRUS Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria). 5. List of liqueur wines bearing a protected designation of origin the production of which involves the addition of concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must. (Second indent of point (3)(f)(iii) of Part II of Annex VII to Regulation (EU) No 1308/2013) SPAIN Liqueur wines bearing a protected designation of origin Description of product as established by Union rules or national legislation Alicante Condado de Huelva EmpordÃ Jerez-XÃ ©rÃ ¨s-Sherry MÃ ¡laga Montilla-Moriles Navarra Vino generoso de licor Garnacha/Garnatxa Vino generoso de licor Vino dulce Vino generoso de licor Moscatel ITALY Marsala 6. List of liqueur wines bearing a protected designation of origin the production of which involves the addition of concentrated grape must (Third indent of point (3)(f)(iii) of Part II of Annex VII to Regulation (EU) No 1308/2013) SPAIN Liqueur wines bearing a protected designation of origin Description of product as established by Union rules or national legislation MÃ ¡laga Vino dulce Montilla-Moriles Vino dulce Vino generoso de licor Tarragona Vino dulce Jerez-XerÃ ¨s-Sherry Vino generoso de licor Condado de Huelva Vino generoso de licor ITALY OltrepÃ ³ Pavese Moscato, Marsala, Moscato di Trani. Appendix 2 A. Lists referred to in point 5(a) of Section B of Annex III 1. List of liqueur wines bearing a protected designation of origin produced from grape must with a natural alcoholic strength by volume of not less than 10 % vol. obtained by the addition of spirit obtained from wine or grape marc bearing a protected designation of origin, possibly from the same holding. FRANCE Pineau des Charentes or Pineau charentais, Floc de Gascogne, Macvin du Jura. 2. List of liqueur wines bearing a protected designation of origin produced from fermenting grape must with an initial natural alcoholic strength by volume of not less than 11 % vol. obtained by the addition of neutral alcohol or of a distillate of wine with an actual alcoholic strength by volume of not less than 70 % vol., or of spirit of vinous origin. PORTUGAL Porto  Port Moscatel de SetÃ ºbal, SetÃ ºbal Carcavelos Moscatel do Douro. ITALY Moscato di Noto 3. List of liqueur wines bearing a protected designation of origin produced from wine with an initial natural alcoholic strength by volume of not less than 10,5 % vol. SPAIN Jerez-XÃ ©rÃ ¨s-Sherry Manzanilla-SanlÃ ºcar de Barrameda Condado de Huelva Rueda ITALY Trentino 4. List of liqueur wines bearing a protected designation of origin obtained from fermenting grape must with an initial natural alcoholic strength by volume of not less than 9 % vol. PORTUGAL Madeira B. Lists referred to in point 5(b) of Section B of Annex III List of liqueur wines bearing a protected designation of origin with a total alcoholic strength by volume of less than 17,5 % vol. but not less than 15 % vol., where national laws applicable thereto before 1 January 1985 expressly so provided (Point (3)(b) of Part II of Annex VII to Regulation (EU) No 1308/2013) SPAIN Liqueur wines bearing a protected designation of origin Description of product as established by Union rules or national legislation Condado de Huelva Jerez-XÃ ©rÃ ¨s-Sherry Manzanilla-SanlÃ ºcar de Barrameda MÃ ¡laga Montilla-Moriles Priorato Rueda Tarragona Vino generoso Vino generoso Vino generoso Seco Vino generoso Rancio seco Vino generoso Rancio seco ITALY Trentino PORTUGAL Liqueur wines bearing a protected designation of origin Description of product as established by Union rules or national legislation Porto  Port Branco leve seco Appendix 3 List of varieties that may be used to produce liqueur wines bearing a protected designation of origin that bear the specific, traditional terms vino dulce natural, vino dolce naturale, vinho doce natural and Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ ¿Ã  Muscats  Grenache  Garnacha Blanca  Garnacha Peluda  ListÃ ¡n Blanco  ListÃ ¡n Negro-Negramoll  MaccabÃ ©o  Malvoisies  Mavrodaphne  Assirtiko  Liatiko  Garnacha tintorera  Monastrell  Palomino  Pedro XimÃ ©nez  Albarola  Aleatico  Bosco  Cannonau  Corinto nero  GirÃ ³  Monica  Nasco  Primitivo  Vermentino  Zibibbo  Moscateles  Garnacha.